FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 16-0276

 ROBERT PHALEN
 v.
                                                 §
 MICHAEL MAUCELI, REEF OIL &
                                                 §
 GAS PARTNERS, L.P. (F/K/A REEF                                                 Dallas County,
                                                 §
 & OIL GAS PARTNERS, LLC)
                                                 §
 REEF SECURITIES, INC. (F/K/A                                                      5th District.
                                                 §
 WESTERN AMERICAN
                                                 §
 SECURITIES CORP.), REEF
 EXPLORATION, LP AND PAUL
 MAUCELI



                                                                            September 23, 2016

         Petitioner’s petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.

                                                                              December 2, 2016

         Petitioner’s motion for rehearing of petition for review, filed herein in the above
 numbered and styled case, having been duly considered, is ordered, and hereby is, denied.




                                     

         I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do            hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
         It is further ordered that petitioner, ROBERT PHALEN, pay all costs incurred on this
 petition.
                                                                                FILE COPY




       WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
the 5th day of December, 2016.



                                                Blake A. Hawthorne, Clerk

                                                By Monica Zamarripa, Deputy Clerk